Citation Nr: 1103620	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-15 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a chronic sinus 
disability with headaches.

2.  Entitlement to service connection for cecal intussusception, 
status post right hemicolectomy and resection of terminal ileum, 
claimed as intestinal necrosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel





INTRODUCTION

The Veteran had 20 years of active duty service ending with his 
retirement in August 2005.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in November 2008, a statement of the 
case was issued in March 2009, and a substantive appeal was 
received in May 2009.  

The Veteran's representative submitted publications pertaining to 
cecal intussusception along with a December 2010 Informal Hearing 
Presentation.  In the Informal Hearing Presentation, the 
representative waived RO consideration of this evidence.  
Nevertheless, as this issue is being remanded for further 
development, the RO will have the opportunity to consider such 
evidence.  

The issue of entitlement to service connection for cecal 
intussusception is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Chronic sinus disability with headaches was manifested during the 
Veteran's active duty service. 


CONCLUSION OF LAW

Chronic sinus disability with headaches was incurred during the 
Veteran's active duty service.  38 U.S.C.A.  §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R.  § 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a chronic sinus 
disability with headaches.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service treatment records have been reviewed and showed 
continuing complaints of upper respiratory symptoms.  Initially, 
in January 1986, the Veteran presented with upper respiratory 
symptoms and the assessment was upper respiratory infection.  
Again, in July 1988, the Veteran was diagnosed with a viral 
syndrome.  Importantly, in November 1988, November 1990, June 
1992 and November 1992, the Veteran was again diagnosed with 
sinusitis.  There appears to be some indication that the Veteran 
was hospitalized for sinusitis in November 1992; however, the 
hospital records do not appear to be of record.  November 1992 x-
rays showed an impression of resolving sinusitis.  Again, service 
treatment records in April 1993 showed that the Veteran presented 
with sinus pressure and headaches.  The assessment was 
questionable sinusitis versus upper respiratory infection.  A 
follow up treatment record showed an assessment of perennial 
rhinitis.  Moreover, in January 1995, the Veteran presented with 
a headache, and the impression was upper respiratory infection, 
questionable early changes suggest sinusitis.  Further, May 1995 
treatment records showed that the Veteran was diagnosed with flu 
syndrome as well as questionable rhinitis secondary to allergy.  
Significantly, in December 1995, the Veteran presented with an 
"incredible headache" and the impression was upper respiratory 
infection, clinical sinusitis.  A February 2002 record also 
showed an assessment of sinusitis.  Further, a February 2004 
record showed an impression of viral syndrome.  Periodic service 
examinations also showed that the Veteran reported a history of 
upper respiratory symptoms.  Although his May 2005 service 
examination prior to retirement evaluated the nose and sinuses as 
clinically normal, again, in his medical history, the Veteran 
expressly indicated a history of sinusitis and hay fever.  

After service, the Veteran was afforded a VA examination in 
August 2008.  The claims file was reviewed.  The Veteran reported 
having several episodes of sinus congestion and pressure each 
year.  He indicated that he had two episodes in 2008.  He also 
described getting headaches associated with the sinus pressure 
and he believed that these were sinus headaches, but had not had 
a formal evaluation.  On physical examination, there was no 
tenderness over the frontal or maxillary sinuses and the Veteran 
reported that he was currently asymptomatic.  The assessment was 
recurrent sinus congestion and headaches associated with 
preceding diagnosis.  The examiner opined that the Veteran's 
history was suggestive of episodes of sinus congestion rather 
than recurrent sinusitis.  It was observed that he did have a 
documented episode of sinusitis in service.  The examiner stated 
that it was likely that his current symptoms were due to his 
underlying problems with sinus congestion, but did not really 
provide any further etiological opinion.   

In his substantive appeal, the Veteran asserted that his sinus 
condition began in service as documented in his service treatment 
records and had continued to the present.  

After reviewing the totality of the evidence of record, when 
resolving the benefit of the doubt in favor of the Veteran, the 
Board finds that service connection for a chronic sinus 
disability is warranted.  Although the VA examiner does not give 
a current diagnosis of sinusitis, the examiner did find that the 
Veteran had recurrent sinus congestion with headaches and 
although unclear, appeared to indicate that his current symptoms 
had continued since service.  It appears that the examiner 
examined the Veteran when he was asymptomatic.  While the 
examiner noted one instance of sinusitis in service, importantly, 
service treatment records documented numerous recurrent instances 
of treatment for sinusitis.  Further, recent Federal Circuit 
Court decisions have found that lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  In the instant case, the Veteran is competent to 
report that he has experienced sinus symptoms since his discharge 
from service.  There is no reason to doubt the credibility of his 
statements with respect to a continuity of pertinent 
symptomatology since his discharge.  Based on the Veteran's 
credible statements, the record shows a continuity of pertinent 
symptomatology to link the Veteran's current sinus disability 
with headaches to active service.  Significantly, the evidence of 
record appears to show that given the nature of the symptoms 
described by the Veteran and as documented in service treatment 
records, the Veteran has a chronic sinus disability as opposed to 
acute symptoms of sinus congestion.  In sum, there is evidence of 
a recurrent chronic sinus disability; and based on continuing 
symptomatology, a link between the Veteran's current disability 
and service.  

In conclusion, service connection for a chronic sinus disability 
with headaches is warranted.  The Board notes that in reaching 
this conclusion, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

In closing, under the Veterans Claims Assistance Act of 2000 
(VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126, VA has a duty to notify the 
Veteran of any information and evidence needed to substantiate 
and complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  
In light of the favorable decision as it relates to the issue of 
entitlement to service connection, the satisfaction of these VCAA 
requirements is rendered moot.  The Board notes that by letter in 
December 2007, the Veteran was advised of the manner of 
establishing a disability rating and effective date for the 
disability on appeal.  


ORDER

Service connection for chronic sinus disability with headaches is 
warranted.  The appeal is granted.


REMAND

The present appeal also includes the issue of entitlement to 
service connection for cecal intussusception, status post right 
hemicolectomy and resection of terminal ileum, claimed as 
intestinal necrosis.  Service treatment records showed that in 
January 1994, the Veteran presented with abdominal pain, but the 
assessment showed that it had resolved.  Subsequently, in January 
1999, the Veteran again presented with abdominal pain with a 
duration of two to three years.  The assessment was abdominal 
pain of questionable etiology.  Periodic service examinations 
also showed that the Veteran reported a history of 
gastrointestinal symptoms.  Although the May 2005 service 
retirement examination showed that the abdomen and viscera were 
clinically evaluated as normal, the Veteran continued to report 
stomach trouble.  

After service, in August 2006, the Veteran presented at a private 
emergency room complaining of abdomen pain.  He underwent an 
exploratory laparotomy and ileo cecal resection.  The final 
pathology showed a submucosal lipoma with hemorrhage and necrosis 
and venous thrombosis with an intussusception.  The discharge 
diagnosis was cecal intussusception.  After examining the 
Veteran, the August 2008 VA examiner diagnosed cecal 
intussusception, status post right hemicolectomy and resection of 
terminal ileum.  The examiner opined that the current disability 
was not related to the treatment for the intestinal conditions 
noted in service because it was unlikely that the episodes of 
abdominal pain would have been an intussusception as this 
disability did not resolve on its own.  In a June 2010 
handwritten addendum, the VA examiner determined that the 
Veteran's intussusception was due to the lipoma in his cecum.  
She continued that she could not guess whether this was related 
to service and would not be able to provide an opinion without 
resorting to mere speculation.   

In the December 2010 Informal Hearing Presentation, the Veteran's 
representative argued that the August 2008 VA examination was 
insufficient because the examiner based her opinion on the 
rationale that intussusception did not resolve on its own.  
However, associated publications indicated that intussusception 
could be caused by long-term diarrhea and symptoms could be 
chronic and last a long time or they could be intermittent 
depending on the location of the intussusception.  Given these 
publications, it appears that the rationale provided in the 
initial opinion needs further clarification.  

Moreover, importantly, the VA examiner did not provide any 
rationale or explanation for the opinion expressed in the 
addendum except to say it could not be determined without 
resorting to mere speculation.  Recent case law requires that 
medical opinions contain a clear rationale for any conclusions 
drawn or a clear explanation as to why an opinion could not be 
provided.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 
(2008) (stating that a medical examination report must contain 
not only clear conclusions with supporting data, but also a 
reasoned medical explanation connecting the two); see also Stefl 
v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical 
opinion must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions).  
Therefore, the Board must determine that the August 2008 VA 
examination is not sufficient for appellate review with respect 
to this issue.  Accordingly, given these deficiencies, the Board 
finds that the Veteran should be afforded another VA examination 
to determine the etiology of his intussusception and/or any other 
abdominal disability.  Further, given the complex nature of this 
disability, the Board finds that the examination should be 
performed by a gastrointestinal specialist, if available.  



Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA examination with a gastrointestinal 
specialist, if available, to determine the 
nature, extent and etiology of any 
currently manifested 
gastrointestinal/stomach disability, 
including cecal intussusception.  The 
claims file must be made available to the 
examiner for review in connection with the 
examination.  After examining the Veteran 
and reviewing the claims file, the examiner 
should clearly delineate all 
gastrointestinal/stomach disabilities.  

Thereafter, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current 
gastrointestinal/stomach disability, 
including cecal intussusception, is related 
to service.  The examiner should 
specifically address the publications 
submitted by the Veteran's representative.  
Further, the examiner should provide a 
detailed rationale for all opinions 
expressed.

2.  In the interest of avoiding future 
remand, the RO should then review the 
examination report to ensure that the above 
question has been clearly answered and a 
rationale furnished for all opinions 
expressed.  If not, appropriate action 
should be taken to remedy any such 
deficiencies in the examination report. 

3.  Thereafter, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


